FARRIS, Circuit Judge,
dissenting:
I respectfully dissent.
The right of non-English-speaking members of the union to have translation of all discussion at monthly union meetings is based on § 101(a)(1) of the Labor-Management Disclosure Act. “Every member of a labor organization shall have equal rights and privileges within such organization to participate in the deliberations and voting upon the business of such meetings ...” 29 U.S.C. § 411(d)(1). This is the first case in which courts have been asked to find a right to translation flowing from the general right to participate defined in § 101(a)(1). Because I disagree with the majority about the nature of the right that Congress created, I must dissent.
The majority does not discuss the legislative history of the Labor-Management Disclosure Act. It considers only the language, which I agree can reasonably be read to suggest a right to translation for non-English-speaking members of the union. The history of the Act indicates, however, that Congress had a more limited purpose. The Senate Report states that the Act “is primarily designed to correct the abuses which have crept into labor and management and which have been the subject of investigation by the Committee on Improper Activities in the Labor and Management Field for the past several years.” S.Rep. No. 187, 86th Cong., 1st Sess. 1, reprinted in 1959 U.S.Code Cong. & Admin.News 2318. Later comments in the Report suggest more strongly that the main purpose was to “close ... the many avenues which the criminal can devise to carry on his nefarious activity.” Id. at 2321. There is no discussion in the Report of the union member’s right of participation in the abstract. The right is not an independent one, but is defined as a countermeasure to the threat of corruption and other abuses by union leadership. “The Act was intended to prevent undemocratic practices in union government, including dictatorial and corrupt leadership and a disregard of the rights of the rank and file---- Congress decided that through free and democratic elections, union members could take the necessary steps to fight abuses of power by union leadership.” Donovan v. Sailors’ Union of the Pacific, 739 F.2d 1426, 1429 (9th Cir.1984), cert. denied, 471 U.S. 1004, 105 S.Ct. 1866, 85 L.Ed.2d 160 (1985).
When courts have considered the guarantees in § 101, they have been concerned with infringements by unions or union leaders of the democratic rights of members, not with the union’s failure to provide special aids for members who are hampered in their ability to participate. They have stressed the importance of the democratic principles embodied in the Act, but have always indicated that the Act’s purpose is to prevent union officers from “interfering” with the exercise of democratic rights of members. Donovan, 739 F.2d at 1426. See also Amirault v. Shaughnessy, 749 F.2d 140, 144 (2d Cir.1984) (section 411(a)(1) “protects against direct infringement” of the right to vote); Mallick v. Electrical Workers, 644 F.2d 228, 235 (3d Cir.1981) (“The Bill of rights section of the Act is designed to foster democratic governance within labor unions.... In conformity with this policy, ... the members’ right of free speech is given an expansive protection.”); Navarro v. Gannon, 385 F.2d 512, 518 (2d Cir.1967), cert. denied, 390 U.S. 989, 88 S.Ct. 1184, 19 L.Ed.2d 1294 (1968) (“[T]he Bill of Rights was incorporated into the Act, guaranteeing each union member protection against infringement of his rights to vote, to meet, and to participate in discussions on matters of concern to him and his union.”); Schuchardt v. Millwrights & Machinery Erectors, 380 F.2d 795, 797 (10th Cir.1967) (“The basic purpose of the ‘bill of rights’ contained in [the Act] is to assure to union members a basically democratic union organization with the concomitant protections against arbitrary and despotic control by union leaders.”).
*573-579Section 101(b), 29 U.S.C. § 411(b) provides that “[a]ny provision of the constitution and bylaws of any labor organization which is inconsistent with the provisions of this section shall be of no force or effect.” A Union rule is inconsistent with § 101(a)(1) if it works in any way to prevent or inhibit members from exercising their democratic rights. I would hold that § 101 was intended to invalidate any restraints placed by the union’s charter or by-laws on the members’ exercise of their right of participation in union affairs. It was not intended to extend any further. It was not intended to encourage participation by imposing affirmative obligations on the union to provide, at the union’s expense, translation of all discussion at monthly meetings for the benefit of non-English-speaking members.
Even if I were convinced that the union’s rule against simultaneous translation at monthly meetings is inconsistent with § 101(a)(1), I would find that it is a reasonable restraint on the right of equal participation. The rights and privileges guaranteed in § 101(a)(1) are “subject to reasonable rules and regulations.” The union has demonstrated that simultaneous translation presents considerable practical difficulties, and could inhibit discussion at membership meetings. The Supreme Court has concluded that the “critical question” under § 101(a)(1) is “whether a rule that partially interferes with a protected interest is nevertheless reasonably related to the protection of the organization as an institution.” Steelworkers v. Sadlowski, 457 U.S. 102, 111-12, 102 S.Ct. 2339, 2346, 72 L.Ed.2d 707 (1982). Other courts have read this language to require that they employ the same test as in Title VII cases, judging “reasonableness” as a “balance between the ‘anti-democratic effects’ of the challenged rule and the interests urged in its support.” Alvey v. General Electric Co., 622 F.2d 1279, 1284 (7th Cir.1980). I would conclude that the burden placed upon the exercise of democratic rights of all members by the practical requirements of simultaneous translation would threaten the ability of the union to continue as an institution. The non-English-speaking members of the union are not precluded from taking English courses and providing their own simultaneous translator in the interim. The union has provided English and Spanish translation of discussion at officer nomination and contract ratification meetings. I would require no more.